DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities:  “operable to prior to” should be --operable to, prior to--.  Appropriate correction is required.
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2009/0198867) in view of Asher et al. (US 2006/0095741) and Nesbit et al. (“Virtual Private Caches”).
In regards to claim 1, Guthrie teaches an apparatus comprising:
a first cache storage (L1 cache 105, figure 1);
a second cache storage (L2 cache 107, figure 1);
a store queue coupled to at least one of the first cache storage and the second cache storage (store queue 207, figure 2) and operable to:
receive a first memory operation (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074);
process the first memory operation for storing a first set of data in at least one of the first cache storage or the second cache storage (“Returning to step 710, if process 700 determines that a gatherable entry for the new store operation does not exist (‘no’ at step 710), process 700 allocates data corresponding to the new store operation into an empty entry within the store queue (step 716). The new data, address, and byte enable data corresponding to the new store operation is inserted into the new store queue entry.”, paragraph 0078);
receive a second memory operation for storing a second set of data (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074); and
prior to storing the first set of data in the at least one of the first cache storage or the second cache storage, merge the first memory operation and the second memory operation to generate a third set of data corresponding to the first and second memory operations (“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076);
in response to determining that the first memory operation and the second memory operation correspond to a same cache location, perform the first memory operation and the second memory operation (“If, however, process 800 determines that the dispatch of the entry was successful (‘yes’ at step 850), process 800 then sends the data associated with all of the chained entries to a read-claim machine for processing, and marks all of the dispatched chained entries as invalid in the associated valid bit field (step 860).”, paragraph 0090); and
store the third set of data corresponding to the first and second memory operations in the at least one of the first cache storage or the second cache storage (“Typically, a series of store operations writing to a same entry in the store queue are absorbed by the store queue entry before the line is dispatched to the L2 cache. This absorption of multiple store operations into a single entry is referred to as ‘gathering’ stores, since multiple different stores addressing the same cache line are ‘gathered’ into an entry of the store queue buffer before the line is presented to the L2 cache for storage.”, paragraph 0033).
Guthrie fails to teach reserve a single cycle for the first memory operation and the second memory operation; and 
store the third set of data during the reserved single cycle.
Asher teaches using a single cycle to store data for the first memory operation and the second memory operation (“The processor drives the store data into the STORE bus. In the example shown, five STORE bus cycles are required for the complete store with 16 bytes (128 bits) transferred in each STORE bus cycle. The number of STORE bus cycles can range from as small as one, up to eight to transfer the entire 128 byte cache block stored in a buffer 202 in a write buffer entry 200.”, paragraph 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher to include using a single cycle to perform the first memory operation and the second memory operation because only a small amount of data needs to be stored.
Guthrie in view of Asher fails to teach reserve a cycle to perform the first memory operation and the second memory operation; and 
store the third set of data during the reserved cycle.
Nesbit teaches reserve a cycle to perform the first memory operation and the second memory operation (“A key element of the implementation is the R.Si register which tracks the time the virtual resource will become available for a thread’s next request, i.e., the next request’s virtual start-time Sik.”, section 4.1.1, paragraph 3); and 
store the third set of data during the reserved cycle (“At the time a request is selected for service, then its R.Si register is updated to indicate the time the virtual resource will be available for the next request.”, section 4.1.1, paragraph 3)
in order to “assure the requested allocations are provided by the shared cache hardware, thereby achieving QoS objectives” (section 1, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher and Nesbit to include reserve a cycle to perform the first memory operation and the second memory operation; and 
store the third set of data during the reserved cycle
in order to “assure the requested allocations are provided by the shared cache hardware, thereby achieving QoS objectives” (id.).
In regards to claim 9, Guthrie teaches a system comprising:
a central processing unit coupled in parallel to a first cache storage and a second cache storage (Core 103, L1 cache 105, and L2 cache 107, figure 1); and
a store queue coupled to at least one of the first cache storage and the second cache storage (store queue 207, figure 2) and operable to:
process a first memory operation from the central processing unit, the first memory operation for storing a first set of data in at least one of the first cache storage and the second cache storage (“Returning to step 710, if process 700 determines that a gatherable entry for the new store operation does not exist (‘no’ at step 710), process 700 allocates data corresponding to the new store operation into an empty entry within the store queue (step 716). The new data, address, and byte enable data corresponding to the new store operation is inserted into the new store queue entry.”, paragraph 0078);
prior to storing the first set of data in the at least one of the first cache storage and the second cache storage, merge the first memory operation and a second memory operation for storing a second set of data to a same memory address to generate a third set of data corresponding to the first and second memory operations(“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076);
in response to determining that the first memory operation and the second memory operation correspond to the same memory address, perform the first memory operation with the second memory operation (“If, however, process 800 determines that the dispatch of the entry was successful (‘yes’ at step 850), process 800 then sends the data associated with all of the chained entries to a read-claim machine for processing, and marks all of the dispatched chained entries as invalid in the associated valid bit field (step 860).”, paragraph 0090); and
store the third set of data corresponding to the first and second memory operations in the at least one of the first cache storage or the second cache storage (“Typically, a series of store operations writing to a same entry in the store queue are absorbed by the store queue entry before the line is dispatched to the L2 cache. This absorption of multiple store operations into a single entry is referred to as ‘gathering’ stores, since multiple different stores addressing the same cache line are ‘gathered’ into an entry of the store queue buffer before the line is presented to the L2 cache for storage.”, paragraph 0033).
Guthrie fails to teach reserve a single cycle for the first memory operation and the second memory operation; and 
store the third set of data during the reserved single cycle.
Asher teaches using a single cycle to perform the first memory operation and the second memory operation (“The processor drives the store data into the STORE bus. In the example shown, five STORE bus cycles are required for the complete store with 16 bytes (128 bits) transferred in each STORE bus cycle. The number of STORE bus cycles can range from as small as one, up to eight to transfer the entire 128 byte cache block stored in a buffer 202 in a write buffer entry 200.”, paragraph 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher to include using a single cycle to perform the first memory operation and the second memory operation because only a small amount of data needs to be stored.
Guthrie in view of Asher fails to teach reserve a cycle to perform the first memory operation and the second memory operation; and 
store the third set of data during the reserved cycle.
Nesbit teaches reserve a cycle to perform the first memory operation and the second memory operation (“A key element of the implementation is the R.Si register which tracks the time the virtual resource will become available for a thread’s next request, i.e., the next request’s virtual start-time Sik.”, section 4.1.1, paragraph 3); and 
store the third set of data during the reserved cycle (“At the time a request is selected for service, then its R.Si register is updated to indicate the time the virtual resource will be available for the next request.”, section 4.1.1, paragraph 3)
in order to “assure the requested allocations are provided by the shared cache hardware, thereby achieving QoS objectives” (section 1, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher and Nesbit to include reserve a cycle to perform the first memory operation and the second memory operation; and 
store the third set of data during the reserved cycle
in order to “assure the requested allocations are provided by the shared cache hardware, thereby achieving QoS objectives” (id.).
In regards to claim 17, Guthrie teaches a method comprising:
obtaining a first memory operation (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074);
processing, by executing an instruction with a processor, the first memory operation for storing a first set of data in at least one of a first cache storage and a second cache storage; (“Returning to step 710, if process 700 determines that a gatherable entry for the new store operation does not exist (‘no’ at step 710), process 700 allocates data corresponding to the new store operation into an empty entry within the store queue (step 716). The new data, address, and byte enable data corresponding to the new store operation is inserted into the new store queue entry.”, paragraph 0078)
obtaining a second memory operation for storing a second set of data (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074); and
prior to storing the first set of data in the at least one of the first cache storage and the second cache storage, merging, by executing an instruction with the processor, the first memory operation and the second memory operation to generate a third set of data corresponding to the first and second memory operations(“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076);
in response to determining that the first memory operation and the second memory operation correspond to a same cache location, perform the first memory operation and the second memory operation (“If, however, process 800 determines that the dispatch of the entry was successful (‘yes’ at step 850), process 800 then sends the data associated with all of the chained entries to a read-claim machine for processing, and marks all of the dispatched chained entries as invalid in the associated valid bit field (step 860).”, paragraph 0090); and
storing the third set of data corresponding to the first and second memory operations in the at least one of the first cache storage or the second cache storage (“Typically, a series of store operations writing to a same entry in the store queue are absorbed by the store queue entry before the line is dispatched to the L2 cache. This absorption of multiple store operations into a single entry is referred to as ‘gathering’ stores, since multiple different stores addressing the same cache line are ‘gathered’ into an entry of the store queue buffer before the line is presented to the L2 cache for storage.”, paragraph 0033).
Guthrie fails to teach reserving, by executing an instruction with the processor, a single cycle to perform the first memory operation and the second memory operation; and 
storing the third set of data during the reserved single cycle.
Asher teaches using a single cycle to perform the first memory operation and the second memory operation (“The processor drives the store data into the STORE bus. In the example shown, five STORE bus cycles are required for the complete store with 16 bytes (128 bits) transferred in each STORE bus cycle. The number of STORE bus cycles can range from as small as one, up to eight to transfer the entire 128 byte cache block stored in a buffer 202 in a write buffer entry 200.”, paragraph 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher to include using a single cycle to perform the third memory operation because only a small amount of data needs to be stored.
Guthrie in view of Asher fails to teach reserving, by executing an instruction with the processor, a cycle to perform the first memory operation and the second memory operation; and 
storing the third set of data during the reserved cycle.
Nesbit teaches reserving, by executing an instruction with the processor, a cycle to perform the first memory operation and the second memory operation (“A key element of the implementation is the R.Si register which tracks the time the virtual resource will become available for a thread’s next request, i.e., the next request’s virtual start-time Sik.”, section 4.1.1, paragraph 3); and 
storing the third set of data during the reserved cycle (“At the time a request is selected for service, then its R.Si register is updated to indicate the time the virtual resource will be available for the next request.”, section 4.1.1, paragraph 3)
in order to “assure the requested allocations are provided by the shared cache hardware, thereby achieving QoS objectives” (section 1, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher and Nesbit to include reserving, by executing an instruction with the processor, a cycle to perform the first memory operation and the second memory operation; and 
storing the third set of data during the reserved cycle
in order to “assure the requested allocations are provided by the shared cache hardware, thereby achieving QoS objectives” (id.).
In regards to claims 2, 10, and 18, Guthrie further teaches that the first memory operation specifies the first set of data (“Returning to step 710, if process 700 determines that a gatherable entry for the new store operation does not exist (‘no’ at step 710), process 700 allocates data corresponding to the new store operation into an empty entry within the store queue (step 716). The new data, address, and byte enable data corresponding to the new store operation is inserted into the new store queue entry.”, paragraph 0078);
the second memory operation specifies the second set of data (“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076); and
the store queue is operable to, prior to storing the first set of data in the at least one of the first cache storage and the second cache storage, utilize a switch to merge the first set of data and the second set of data to produce the third set of data by rerouting the second memory operation from a second latch that stores the second memory operation to a first latch that stores the first memory operation (“If process 300 determines if a store queue entry is available for the new store operation (step 330), the process 300 issues the new store operation (step 340). When the store queue receives the store operation, process 300 determines whether a gatherable entry for the same cache line address is currently available for gathering the store operation (step 350). A gatherable entry is a preexisting entry in the in the store queue which is still gathering operations. Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2 cache, as previously described.”, paragraph 0037; See also paragraph 0029).

Claims 4-7, 12-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2009/0198867) in view of Asher et al. (US 2006/0095741), Nesbit et al. (“Virtual Private Caches”), and Cypher et al. (US 2012/0117323).
In regards to claims 4, 12, 20, and 21, Guthrie in view of Asher and Nesbit teaches claims 1, 9, and 17.  Guthrie in view of Asher and Nesbit fails to adequately teach that the store queue is operable to merge the first memory operation and the second memory operation by cancelling a part of the first memory operation.  Cypher teaches that the store queue is operable to merge the first memory operation and the second memory operation by cancelling a part of the first memory operation (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052) which “can reduce the amount of bandwidth used to transfer the stores to memory” (paragraph 0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher, Nesbit, and Cypher such that the store queue is operable to merge the first memory operation and the second memory operation by cancelling a part of the first memory operation which “can reduce the amount of bandwidth used to transfer the stores to memory” (id.).
In regards to claims 5, 13, and 22, Cypher further teaches that the part of the first memory operation are bytes that the second memory operation is to write to (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052).
In regards to claims 6, 14, and 23, Cypher further teaches that the part is a first part, the store queue operable to merge the first memory operation and the second memory operation by maintaining a second part of the first memory operation (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052). 
In regards to claims 7 and 15, Cypher further teaches that the second part of the first memory operation are bytes that the second memory operation is not to write to (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2009/0198867) in view of Asher et al. (US 2006/0095741), Nesbit et al. (“Virtual Private Caches”), and Jouppi (“Improving Direct-Mapped Cache Performance by the Addition of a Small Fully-Associative Cache and Prefetch Buffers”).
In regards to claims 8 and 16, Guthrie further teaches that the first cache storage is a main cache storage (L1 cache 105, figure 1).  Guthrie in view of Asher and Nesbit fails to teach that the second cache storage is a victim cache storage.  Jouppi teaches that the second cache storage is a victim cache storage (“Instead of loading the requested data into the miss cache on a miss, we can load the fully-associative cache with the victim line from the direct-mapped cache instead. We call this victim caching (see Figure 3-4).”, section 3.2, paragraph 2) in order to reduce the miss rate (abstract, paragraph 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher, Nesbit, and Jouppi such that the second cache storage is a victim cache storage in order to reduce the miss rate (id.).

Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive.
Applicant is correct that Guthrie does not teach reserving a single cycle for two memory operations, but Guthrie does teach that in response to the two memory operations corresponding to the same cache location, performing the first memory operation and the second memory operation (See paragraphs 0076 and 0090).  Asher does cure the fact the Guthrie does not teach performing these two memory operations in a single cycle.  Specifically, Guthrie teaches that a single STORE bus cycle can be used and that 16 bytes of a cache block can be transferred in a single STORE bus cycle (paragraph 0069).  One of ordinary skill in the art would recognize that 16 bytes is large enough to perform more than one memory operation, especially with Guthrie’s single byte processor-issued stores (paragraph 0031).  Nesbit does cure the final missing piece, namely the reservation (See section 4.1.1, paragraph 3).  Thus, the combination of Guthrie, Asher, and Nesbit teaches this claim limitation.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        18 July 2022